 

Exhibit 10.3

 

MARKWEST HYDROCARBON, INC.

2006 STOCK INCENTIVE PLAN

 

Section 1.              Purpose.


 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting, retaining and motivating
persons performing services for the Company and its Affiliates, including the
services of experienced and knowledgeable independent directors of the Company,
and by motivating such persons to contribute to the growth and profitability of
the Company.

 

Section 2.              Definitions.


 

As used in the Plan, the following terms shall have the meanings set forth
below:

 


(A)           “AFFILIATE” SHALL INCLUDE ALL ENTITIES WITH WHICH THE COMPANY
WOULD BE CONSIDERED A “SINGLE EMPLOYER” UNDER CODE SECTION 414(B) OR (C), EXCEPT
THAT “50 PERCENT” SHALL BE SUBSTITUTED FOR “80 PERCENT” (I) IN APPLYING CODE
SECTIONS 1563(A)(1), (2) AND (3) (FOR PURPOSES OF DETERMINING A CONTROLLED GROUP
OF CORPORATIONS UNDER CODE SECTION 414(B)), AND (II) IN APPLYING TREASURY
REGULATIONS SECTION 1.414(C)-2 (FOR PURPOSES OF DETERMINING TRADES OR BUSINESSES
THAT ARE UNDER COMMON CONTROL UNDER CODE SECTION 414(C)).


 


(B)           “AWARD” MEANS ANY OPTION, STOCK APPRECIATION RIGHT, OR RESTRICTED
STOCK GRANTED UNDER THE PLAN.


 


(C)           “AWARD AGREEMENT” MEANS ANY WRITTEN AGREEMENT, CONTRACT OR OTHER
INSTRUMENT OR DOCUMENT EVIDENCING ANY AWARD GRANTED UNDER THE PLAN.


 


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND ANY REGULATIONS PROMULGATED THEREUNDER.


 


(F)            “COMMITTEE” MEANS A COMMITTEE OF THE BOARD DESIGNATED BY SUCH
BOARD TO ADMINISTER THE PLAN, WHICH SHALL CONSIST OF MEMBERS APPOINTED FROM TIME
TO TIME BY THE BOARD.


 


(G)           “COMPANY” MEANS MARKWEST HYDROCARBON, INC., A DELAWARE
CORPORATION, AND ANY SUCCESSOR CORPORATION.


 


(H)           “DIVIDEND EQUIVALENT” MEANS ANY RIGHT GRANTED UNDER
SECTION 6(D) OF THE PLAN.


 


(I)            “DISABILITY” MEANS THE PERMANENT AND TOTAL DISABILITY OF THE
PARTICIPANT, WITHIN THE MEANING OF CODE SECTION 22(E)(3).


 


(J)            “EFFECTIVE DATE” MEANS JULY 1, 2006.


 

--------------------------------------------------------------------------------



 


(K)           “ELIGIBLE PERSON” MEANS ANY EMPLOYEE OR OFFICER OF THE COMPANY OR
ANY AFFILIATE, OR ANY DIRECTOR OF THE COMPANY OR ANY AFFILIATE (INCLUDING
DIRECTORS WHO ARE NOT EMPLOYED BY THE COMPANY OR ANY AFFILIATE), WHO THE
COMMITTEE DETERMINES TO BE AN ELIGIBLE PERSON.


 


(L)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(M)          “FAIR MARKET VALUE” MEANS, WITH RESPECT TO ANY PROPERTY (INCLUDING,
WITHOUT LIMITATION, ANY SHARES OR OTHER SECURITIES), THE FAIR MARKET VALUE OF
SUCH PROPERTY DETERMINED BY SUCH METHODS OR PROCEDURES AS SHALL BE ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE; PROVIDED, HOWEVER, THAT THE FAIR MARKET
VALUE OF SHARES WILL BE DETERMINED ON A REASONABLE BASIS USING ACTUAL
TRANSACTIONS IN SUCH SHARES AS REPORTED ON AN ESTABLISHED SECURITIES MARKET AND
CONSISTENTLY APPLIED IN ACCORDANCE WITH THE FINAL REGULATIONS OR OTHER GUIDANCE
ISSUED UNDER CODE SECTION 409A.


 


(N)           “INCENTIVE STOCK OPTION” MEANS AN OPTION GRANTED UNDER
SECTION 6(A) OF THE PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS OF CODE
SECTION 422 OR ANY SUCCESSOR PROVISION.


 


(O)           “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION GRANTED UNDER
SECTION 6(A) OF THE PLAN THAT IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.


 


(P)           “OPTION” MEANS AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK
OPTION.


 


(Q)           “PARTICIPANT” MEANS AN ELIGIBLE PERSON WHO HAS BEEN GRANTED AN
AWARD UNDER THE PLAN.


 


(R)            “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP,
ASSOCIATION OR TRUST.


 


(S)            “PLAN” MEANS THIS 2006 STOCK INCENTIVE PLAN, AS AMENDED FROM TIME
TO TIME.


 


(T)            “PRIOR PLAN” MEANS THE MARKWEST HYDROCARBON, INC. 1996 STOCK
INCENTIVE PLAN.


 


(U)           “RESTRICTED STOCK” MEANS ANY SHARE GRANTED UNDER SECTION 6(C) OF
THE PLAN.


 


(V)           “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED BY THE EXCHANGE ACT, OR
ANY SUCCESSOR RULE OR REGULATION.


 


(W)          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


(X)           “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE
COMPANY OR AN AFFILIATE, WHETHER IN THE CAPACITY OF AN EMPLOYEE OR A
NON-EMPLOYEE DIRECTOR.  A PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE
TERMINATED MERELY BECAUSE OF A CHANGE IN THE CAPACITY IN WHICH THE PARTICIPANT
RENDERS SUCH SERVICE OR A CHANGE IN THE COMPANY OR AFFILIATE FOR WHICH THE
PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO INTERRUPTION OR
TERMINATION OF THE PARTICIPANT’S SERVICE.  FURTHERMORE, A PARTICIPANT’S SERVICE
SHALL NOT BE DEEMED TO HAVE TERMINATED IF THE PARTICIPANT TAKES ANY MILITARY
LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY. 
HOWEVER, IF ANY SUCH LEAVE TAKEN BY A PARTICIPANT EXCEEDS NINETY (90) DAYS, THEN
ON THE ONE HUNDRED EIGHTY-FIRST (181ST) DAY FOLLOWING THE COMMENCEMENT


 


2

--------------------------------------------------------------------------------



 


OF SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE PARTICIPANT SHALL CEASE TO
BE TREATED AS AN INCENTIVE STOCK OPTION AND INSTEAD SHALL BE TREATED THEREAFTER
AS A NON-QUALIFIED STOCK OPTION, UNLESS THE PARTICIPANT’S RIGHT TO RETURN TO
SERVICE WITH THE COMPANY OR AN AFFILIATE IS GUARANTEED BY STATUTE OR CONTRACT. 
NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE DESIGNATED BY THE COMPANY OR
REQUIRED BY LAW, A LEAVE OF ABSENCE SHALL NOT BE TREATED AS SERVICE FOR PURPOSES
OF DETERMINING VESTING UNDER THE PARTICIPANT’S AWARD AGREEMENT.  SUBJECT TO THE
FOREGOING, THE COMPANY, IN ITS DISCRETION, SHALL DETERMINE WHETHER THE
PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(Y)           “SHARE” MEANS A SHARE OF COMMON STOCK, $.01 PAR VALUE, OF THE
COMPANY OR SUCH OTHER SECURITIES OR PROPERTY AS MAY BECOME SUBJECT TO AWARDS
PURSUANT TO AN ADJUSTMENT MADE UNDER SECTION 4(C) OF THE PLAN.


 


(Z)           “STOCK APPRECIATION RIGHT” OR “SAR” MEANS ANY RIGHT GRANTED UNDER
SECTION 6(B) OF THE PLAN.


 


(AA)         “TERMINATION FOR CAUSE” MEANS, WITH RESPECT TO ANY PARTICIPANT, THE
TERMINATION OF SUCH PARTICIPANT ON ACCOUNT OF “CAUSE” AS SUCH TERM IS DEFINED IN
THE AWARD AGREEMENT AND, IF NO SUCH DEFINITION IS INCLUDED IN THE AWARD
AGREEMENT, THE DEFINITION OF “CAUSE” SHALL BE THAT DEFINITION PROVIDED IN AN
EFFECTIVE EMPLOYMENT AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY AND, IF
NO SUCH EFFECTIVE EMPLOYMENT AGREEMENT EXISTS OR NO SUCH DEFINITION IS INCLUDED
IN THE EMPLOYMENT AGREEMENT, “CAUSE” SHALL INCLUDE WITHOUT LIMITATION (I) THE
PARTICIPANT’S FELONY CONVICTION FOR FRAUD, MISAPPROPRIATION OF COMPANY FUNDS, OR
EMBEZZLEMENT; (II) THE WILLFUL AND UNREASONABLE REFUSAL BY THE PARTICIPANT TO
PERFORM THE PARTICIPANT’S DUTIES OR RESPONSIBILITIES FOR ANY REASON OTHER THAN
ILLNESS OR INCAPACITY; OR (III) THE PARTICIPANT’S VIOLATION OF ANY CODE OF
CONDUCT, CODE OF ETHICS, EMPLOYMENT POLICIES, OR PROVISIONS OF AN EMPLOYEE
HANDBOOK OR OTHER PUBLISHED POLICY (WHETHER DISSEMINATED IN WRITING TO EMPLOYEES
OR VIA A WEBSITE OR OTHER PUBLICATION) OF THE COMPANY WHICH IS APPLICABLE TO THE
PARTICIPANT, AS IN EFFECT FROM TIME TO TIME.  WHETHER A TERMINATION IS FOR
“CAUSE” WILL BE DETERMINED SOLELY BY THE COMMITTEE IN ITS SOLE DISCRETION. 
NOTWITHSTANDING THE ABOVE, IF EVIDENCE OF “CAUSE” IS ACQUIRED AFTER ANY
TERMINATION THAT ORIGINALLY WAS NOT A TERMINATION FOR CAUSE, THE TERMINATION
MAY, IN THE DISCRETION OF THE COMMITTEE, BE TREATED AS A TERMINATION FOR CAUSE
FOR PURPOSES OF THIS PLAN.


 

Section 3.              Administration.


 


(A)           POWER AND AUTHORITY OF THE COMMITTEE.  THE PLAN SHALL BE
ADMINISTERED BY THE COMMITTEE.  SUBJECT TO THE EXPRESS PROVISIONS OF THE PLAN
AND TO APPLICABLE LAW, THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY TO:
(I) DESIGNATE PARTICIPANTS; (II) DETERMINE THE TYPE OR TYPES OF AWARDS TO BE
GRANTED TO EACH PARTICIPANT UNDER THE PLAN; (III) DETERMINE THE NUMBER OF SHARES
TO BE COVERED BY (OR WITH RESPECT TO WHICH PAYMENTS, RIGHTS OR OTHER MATTERS ARE
TO BE CALCULATED IN CONNECTION WITH) EACH AWARD; (IV) DETERMINE THE TERMS AND
CONDITIONS OF ANY AWARD OR AWARD AGREEMENT; (V) AMEND THE TERMS AND CONDITIONS
OF ANY AWARD OR AWARD AGREEMENT AND ACCELERATE THE EXERCISABILITY OF OPTIONS OR
THE LAPSE OF RESTRICTIONS RELATING TO RESTRICTED STOCK; (VI) DETERMINE WHETHER,
TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AWARDS MAY BE EXERCISED IN CASH,
SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR CANCELED, FORFEITED
OR SUSPENDED; (VII) DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT
CIRCUMSTANCES CASH, SHARES, OTHER SECURITIES, OTHER AWARDS, OTHER PROPERTY AND
OTHER AMOUNTS PAYABLE WITH RESPECT TO AN


 


3

--------------------------------------------------------------------------------



 


AWARD UNDER THE PLAN SHALL BE DEFERRED EITHER AUTOMATICALLY OR AT THE ELECTION
OF THE HOLDER THEREOF OR THE COMMITTEE; (VIII) INTERPRET AND ADMINISTER THE PLAN
AND ANY INSTRUMENT OR AGREEMENT RELATING TO, OR AWARD MADE UNDER, THE PLAN;
(IX) ESTABLISH, AMEND, SUSPEND OR WAIVE SUCH RULES AND REGULATIONS AND APPOINT
SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION OF THE
PLAN; AND (X) MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT THE
COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF THE PLAN. 
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN, ALL DESIGNATIONS,
DETERMINATIONS, INTERPRETATIONS AND OTHER DECISIONS UNDER OR WITH RESPECT TO THE
PLAN OR ANY AWARD SHALL BE WITHIN THE SOLE DISCRETION OF THE COMMITTEE, MAY BE
MADE AT ANY TIME AND SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ANY
PARTICIPANT, ANY HOLDER OR BENEFICIARY OF ANY AWARD AND ANY EMPLOYEE OF THE
COMPANY OR ANY AFFILIATE.  IN EXERCISING ITS AUTHORITY PURSUANT TO THE PLAN, THE
COMMITTEE SHALL ADHERE TO ALL PROVISIONS OF THE CODE AS ARE APPLICABLE TO THE
GRANT, ISSUANCE AND EXERCISE OF ANY AWARD.


 


(B)           ADMINISTRATION WITH RESPECT TO INSIDERS.  WITH RESPECT TO
PARTICIPATION BY OFFICERS AND DIRECTORS OF THE COMPANY, AND ANY OTHER PERSON
WHOSE TRANSACTIONS IN SHARES ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, AT
ANY TIME THAT ANY CLASS OF EQUITY SECURITY OF THE COMPANY IS REGISTERED PURSUANT
TO SECTION 12 OF THE EXCHANGE ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE
WITH THE REQUIREMENTS, IF ANY, OF RULE 16B-3 UNDER THE EXCHANGE ACT.


 


(C)           ADMINISTRATION COMPLYING WITH CODE SECTION 162(M).  IF THE COMPANY
IS A “PUBLICLY HELD CORPORATION” WITHIN THE MEANING OF CODE SECTION 162(M), THE
BOARD MAY ESTABLISH A COMMITTEE OF “OUTSIDE DIRECTORS” WITHIN THE MEANING OF
CODE SECTION 162(M) TO APPROVE THE GRANT OF ANY AWARD WHICH MIGHT REASONABLY BE
ANTICIPATED TO RESULT IN THE PAYMENT OF EMPLOYEE REMUNERATION THAT OTHERWISE
WOULD EXCEED THE LIMIT ON EMPLOYEE REMUNERATION DEDUCTIBLE FOR INCOME TAX
PURPOSES PURSUANT TO CODE SECTION 162(M).


 


(D)           DELEGATION.  SUBJECT TO THE PROVISIONS SET FORTH ABOVE, THE
COMMITTEE MAY DELEGATE ITS POWERS AND DUTIES UNDER THE PLAN TO ONE OR MORE
OFFICERS OF THE COMPANY OR ANY AFFILIATE OR A COMMITTEE OF SUCH OFFICERS,
SUBJECT TO SUCH TERMS, CONDITIONS AND LIMITATIONS AS THE COMMITTEE MAY ESTABLISH
IN ITS SOLE DISCRETION.


 


(E)           INDEMNIFICATION.  IN ADDITION TO SUCH OTHER RIGHTS OF
INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR THE COMMITTEE OR AS
OFFICERS OR EMPLOYEES OF THE COMPANY OR ANY AFFILIATE, MEMBERS OF THE BOARD OR
THE COMMITTEE AND ANY OFFICERS OR EMPLOYEES OF THE COMPANY OR ANY AFFILIATE TO
WHOM AUTHORITY TO ACT FOR THE BOARD, THE COMMITTEE OR THE COMPANY IS DELEGATED
SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL REASONABLE EXPENSES, INCLUDING
ATTORNEYS’ FEES, ACTUALLY AND NECESSARILY INCURRED IN CONNECTION WITH THE
DEFENSE OF ANY ACTION, SUIT OR PROCEEDING, OR IN CONNECTION WITH ANY APPEAL
THEREIN, TO WHICH THEY OR ANY OF THEM MAY BE A PARTY BY REASON OF ANY ACTION
TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE PLAN, OR ANY RIGHT
GRANTED HEREUNDER, AND AGAINST ALL AMOUNTS PAID BY THEM IN SETTLEMENT THEREOF
(PROVIDED SUCH SETTLEMENT IS APPROVED BY INDEPENDENT LEGAL COUNSEL SELECTED BY
THE COMPANY) OR PAID BY THEM IN SATISFACTION OF A JUDGMENT IN ANY SUCH ACTION,
SUIT OR PROCEEDING, EXCEPT IN RELATION TO MATTERS AS TO WHICH IT SHALL BE
ADJUDGED IN SUCH ACTION, SUIT OR PROCEEDING THAT SUCH PERSON IS LIABLE FOR GROSS
NEGLIGENCE, BAD FAITH OR INTENTIONAL MISCONDUCT IN DUTIES; PROVIDED, HOWEVER,
THAT WITHIN SIXTY (60) DAYS AFTER THE INSTITUTION OF SUCH ACTION, SUIT OR
PROCEEDING, SUCH PERSON SHALL OFFER TO THE COMPANY, IN WRITING, THE OPPORTUNITY
AT ITS OWN EXPENSE TO HANDLE AND DEFEND THE SAME.


 


4

--------------------------------------------------------------------------------



 

Section 4.              Shares Available for Awards.


 


(A)           SHARES AVAILABLE.  SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4(C), THE NUMBER OF SHARES AVAILABLE FOR GRANTING AWARDS UNDER THE PLAN
SHALL BE 1,000,000 WHICH INCLUDES THOSE SHARES AVAILABLE AS OF THE EFFECTIVE
DATE UNDER THE PRIOR PLAN.  TO THE EXTENT ANY AWARD UNDER THIS PLAN IS EXERCISED
OR CASHED OUT OR TERMINATES OR EXPIRES OR IS FORFEITED WITHOUT A PAYMENT BEING
MADE TO THE PARTICIPANT IN THE FORM OF SHARES, THE SHARES SUBJECT TO SUCH AWARD
THAT WERE NOT SO PAID, IF ANY, SHALL AGAIN BE AVAILABLE FOR DISTRIBUTION IN
CONNECTION WITH AWARDS UNDER THE PLAN.  IF A SAR IS EXERCISED, ONLY THE NUMBER
OF SHARES ISSUED, IF ANY, WILL BE DEEMED DELIVERED FOR PURPOSES OF DETERMINING
THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR DELIVERY UNDER THE PLAN.  ANY SHARES
THAT ARE USED BY A PARTICIPANT AS FULL OR PARTIAL PAYMENT OF WITHHOLDING OR
OTHER TAXES OR AS PAYMENT FOR THE EXERCISE PRICE OF AN AWARD UNDER THE PLAN
SHALL BE AVAILABLE FOR DISTRIBUTION IN CONNECTION WITH AWARDS UNDER THE PLAN.


 


(B)           SHARES UNDER PRIOR PLAN.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY
AWARD MADE UNDER THE PRIOR PLAN BEFORE THE EXPIRATION OF SUCH PRIOR PLAN SHALL
CONTINUE TO BE SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PRIOR PLAN AND THE
APPLICABLE AWARD AGREEMENT.


 


(C)           ADJUSTMENTS.


 


(I)            IN THE EVENT OF ANY MERGER, REORGANIZATION, CONSOLIDATION,
RECAPITALIZATION, RECLASSIFICATION, DISTRIBUTION, STOCK DIVIDEND, STOCK SPLIT,
REVERSE STOCK SPLIT, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE OR EXCHANGE OF
SHARES, ISSUANCE OF RIGHTS OR WARRANTS OR OTHER SIMILAR TRANSACTION OR EVENT
AFFECTING THE SHARES, THE COMMITTEE IS AUTHORIZED TO MAKE SUCH ADJUSTMENTS OR
SUBSTITUTIONS WITH RESPECT TO THE PLAN AND TO AWARDS GRANTED THEREUNDER AS IT
DEEMS APPROPRIATE TO REFLECT THE OCCURRENCE OF SUCH EVENT, INCLUDING, BUT NOT
LIMITED TO, ADJUSTMENTS (1) TO THE AGGREGATE NUMBER AND KIND OF SECURITIES
RESERVED FOR ISSUANCE UNDER THE PLAN, (2) TO THE AWARD LIMITS SET FORTH IN
SECTION 5(C), AND (3) TO THE NUMBER AND KIND OF SECURITIES SUBJECT TO
OUTSTANDING AWARDS AND, IF APPLICABLE, THE GRANT OR EXERCISE PRICE OF
OUTSTANDING AWARDS.


 


(II)           IN CONNECTION WITH A SPIN-OFF OR SIMILAR CORPORATE TRANSACTION,
THE ADJUSTMENTS DESCRIBED IN THIS SECTION 4(C) MAY INCLUDE, BUT ARE NOT LIMITED
TO, THE ASSUMPTION OF THE AWARD OR THE SUBSTITUTION OF COMPARABLE STOCK OPTIONS
TO PURCHASE THE STOCK OF ANOTHER ENTITY OR STOCK APPRECIATION RIGHTS REFLECTING
THE SECURITIES OF ANOTHER ENTITY, WHICH MAY BE SETTLED IN THE FORM OF CASH,
SHARES, STOCK OF SUCH OTHER ENTITY, OR OTHER SECURITIES OR PROPERTY, AS
DETERMINED BY THE COMMITTEE; AND, IN THE EVENT OF SUCH A SUBSTITUTION,
REFERENCES IN THIS PLAN AND IN THE APPLICABLE AWARD AGREEMENT THEREUNDER TO
“SHARES” SHALL BE DEEMED TO ALSO REFER TO THE SECURITIES OF THE OTHER ENTITY
WHERE APPROPRIATE.


 


(III)          NOTWITHSTANDING THE ABOVE, THE NUMBER OF SHARES COVERED BY ANY
AWARD OR TO WHICH SUCH AWARD RELATES ALWAYS SHALL BE A WHOLE NUMBER.


 

Section 5.              Eligibility.


 


(A)           DESIGNATION OF PARTICIPANTS.  ANY ELIGIBLE PERSON SHALL BE
ELIGIBLE TO BE DESIGNATED A PARTICIPANT.  IN DETERMINING WHICH ELIGIBLE PERSONS
SHALL RECEIVE AN AWARD AND THE TERMS OF ANY AWARD, THE COMMITTEE MAY TAKE INTO
ACCOUNT THE NATURE OF THE SERVICES RENDERED BY THE RESPECTIVE ELIGIBLE PERSONS,
THEIR PRESENT AND POTENTIAL CONTRIBUTIONS TO THE SUCCESS OF THE


 


5

--------------------------------------------------------------------------------



 


COMPANY OR SUCH OTHER FACTORS AS THE COMMITTEE, IN ITS DISCRETION, SHALL DEEM
RELEVANT.  ELIGIBILITY IN ACCORDANCE WITH THIS SECTION SHALL NOT ENTITLE ANY
PERSON TO BE GRANTED AN AWARD OR, HAVING BEEN GRANTED AN AWARD, TO BE GRANTED AN
ADDITIONAL AWARD.


 


(B)           INCENTIVE STOCK OPTION LIMITATIONS.


 


(I)            PERSONS ELIGIBLE.  AN INCENTIVE STOCK OPTION MAY BE GRANTED ONLY
TO A PERSON WHO, ON THE EFFECTIVE DATE OF GRANT, IS AN EMPLOYEE OF THE COMPANY
OR A “SUBSIDIARY CORPORATION” OF THE COMPANY WITHIN THE MEANING OF CODE
SECTION 424(F) (EACH BEING AN “ISO-QUALIFYING CORPORATION”).  ANY PERSON WHO IS
NOT AN EMPLOYEE OF AN ISO-QUALIFYING CORPORATION ON THE EFFECTIVE DATE OF THE
GRANT OF AN OPTION TO SUCH PERSON MAY BE GRANTED ONLY A NON-QUALIFIED STOCK
OPTION.  AN INCENTIVE STOCK OPTION GRANTED TO A PROSPECTIVE EMPLOYEE UPON THE
CONDITION THAT SUCH PERSON BECOME AN EMPLOYEE OF AN ISO-QUALIFYING CORPORATION
SHALL BE DEEMED GRANTED EFFECTIVE ON THE DATE SUCH PERSON COMMENCES EMPLOYMENT
WITH AN ISO-QUALIFYING CORPORATION, WITH AN EXERCISE PRICE DETERMINED AS OF SUCH
DATE IN ACCORDANCE WITH SECTION 6.


 


(II)           FAIR MARKET VALUE LIMITATION.  AS REQUIRED BY CODE SECTION 422,
TO THE EXTENT THAT OPTIONS DESIGNATED AS INCENTIVE STOCK OPTIONS (GRANTED UNDER
ALL STOCK OPTION PLANS OF THE PARTICIPATING COMPANY GROUP, INCLUDING THE PLAN)
BECOME EXERCISABLE BY A PARTICIPANT FOR THE FIRST TIME DURING ANY CALENDAR YEAR
FOR SHARES HAVING A FAIR MARKET VALUE GREATER THAN ONE HUNDRED THOUSAND DOLLARS
($100,000), THE PORTION OF SUCH OPTIONS WHICH EXCEEDS SUCH AMOUNT SHALL BE
TREATED AS NON-QUALIFIED STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION, OPTIONS
DESIGNATED AS INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER
IN WHICH THEY WERE GRANTED, AND THE FAIR MARKET VALUE OF SHARES SHALL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH STOCK IS GRANTED.  IF
THE CODE IS AMENDED TO PROVIDE FOR A LIMITATION DIFFERENT FROM THAT SET FORTH IN
THIS SECTION, SUCH DIFFERENT LIMITATION SHALL BE DEEMED INCORPORATED HEREIN
EFFECTIVE AS OF THE DATE AND WITH RESPECT TO SUCH OPTIONS AS REQUIRED OR
PERMITTED BY SUCH AMENDMENT TO THE CODE.  IF AN OPTION IS TREATED AS AN
INCENTIVE STOCK OPTION IN PART AND AS A NON-QUALIFIED STOCK OPTION IN PART BY
REASON OF THE LIMITATION SET FORTH IN THIS SECTION, THE PARTICIPANT MAY
DESIGNATE WHICH PORTION OF SUCH OPTION THE PARTICIPANT IS EXERCISING.  IN THE
ABSENCE OF SUCH DESIGNATION, THE PARTICIPANT SHALL BE DEEMED TO HAVE EXERCISED
THE INCENTIVE STOCK OPTION PORTION OF THE OPTION FIRST.  UPON EXERCISE, SHARES
ISSUED PURSUANT TO EACH SUCH PORTION SHALL BE SEPARATELY IDENTIFIED.


 


(C)           AWARD LIMITATIONS.


 


(I)            MAXIMUM NUMBER OF SHARES ISSUABLE PURSUANT TO INCENTIVE STOCK
OPTIONS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4(C), THE MAXIMUM
AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE PLAN PURSUANT
TO THE EXERCISE OF INCENTIVE STOCK OPTIONS SHALL BE THAT NUMBER OF SHARES SET
FORTH IN SECTION 4(A).


 


(II)           CODE SECTION 162(M) AWARD LIMITS.  THE FOLLOWING LIMITS SHALL
APPLY TO THE GRANT OF ANY AWARD IF, AT THE TIME OF GRANT, THE COMPANY IS A
“PUBLICLY HELD CORPORATION” WITHIN THE MEANING OF CODE SECTION 162(M).  SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 4(C), NO EMPLOYEE SHALL BE GRANTED WITHIN
ANY FISCAL YEAR OF THE COMPANY ONE OR MORE AWARDS WHICH IN THE AGGREGATE ARE FOR
MORE THAN 75,000 SHARES.

 

6

--------------------------------------------------------------------------------


 

Section 6.              Awards.


 


(A)           OPTIONS.  THE COMMITTEE HEREBY IS AUTHORIZED TO GRANT OPTIONS TO
PARTICIPANTS WITH THE FOLLOWING TERMS AND CONDITIONS AND WITH SUCH ADDITIONAL
TERMS AND CONDITIONS NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS THE
COMMITTEE SHALL DETERMINE:


 


(I)            EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE PURCHASABLE UNDER
AN OPTION SHALL BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT (1) THE
EXERCISE PRICE PER SHARE SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF A SHARE
ON THE EFFECTIVE DATE OF GRANT OF THE OPTION AND (2) NO INCENTIVE STOCK OPTION
GRANTED TO A PERSON WHO, AT THE TIME OF GRANT, OWNS STOCK POSSESSING MORE THAN
10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR
ANY SUBSIDIARY, WITHIN THE MEANING OF CODE SECTION 422 (A “10% OWNER”), SHALL
HAVE AN EXERCISE PRICE PER SHARE LESS THAN 110% OF THE FAIR MARKET VALUE OF A
SHARE ON THE EFFECTIVE DATE OF GRANT OF THE OPTION.  NOTWITHSTANDING THE
FOREGOING, AN OPTION (WHETHER AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK
OPTION) MAY BE GRANTED WITH AN EXERCISE PRICE LOWER THAN THE MINIMUM EXERCISE
PRICE SET FORTH ABOVE IF SUCH OPTION IS GRANTED PURSUANT TO AN ASSUMPTION OR
SUBSTITUTION FOR ANOTHER OPTION IN A MANNER QUALIFYING UNDER THE PROVISIONS OF
CODE SECTION 424(A).


 


(II)           TIME OF EXERCISE AND OPTION TERM.  OPTIONS SHALL BE EXERCISABLE
AT SUCH TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH OPTION; PROVIDED,
HOWEVER, THAT (1) NO OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN
(10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH OPTION, AND (2) NO
INCENTIVE STOCK OPTION GRANTED TO A 10% OWNER (AS DEFINED IN
SECTION 6(A)(I) ABOVE) SHALL BE EXERCISABLE AFTER THE EXPIRATION OF FIVE
(5) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH OPTION.


 


(III)          METHOD OF EXERCISE.


 

(1)           FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT AS OTHERWISE PROVIDED
BELOW, PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF SHARES BEING PURCHASED
PURSUANT TO ANY OPTION SHALL BE MADE (I) IN CASH, BY CHECK OR IN CASH
EQUIVALENT, (II) BY TENDER TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF
SHARES OWNED BY THE PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS THAN THE
EXERCISE PRICE, (III) BY DELIVERY OF A PROPERLY EXECUTED NOTICE OF EXERCISE
TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER PROVIDING FOR THE ASSIGNMENT
TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME OR ALL OF
THE SHARES BEING ACQUIRED UPON THE EXERCISE OF THE OPTION (A “CASHLESS
EXERCISE”), (IV) BY SUCH OTHER CONSIDERATION AS MAY BE APPROVED BY THE COMMITTEE
FROM TIME TO TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR (V) BY ANY
COMBINATION THEREOF.  THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO TIME GRANT
OPTIONS WHICH DO NOT PERMIT ALL OF THE FOREGOING FORMS OF CONSIDERATION TO BE
USED IN PAYMENT OF THE EXERCISE PRICE OR WHICH OTHERWISE RESTRICT ONE OR MORE
FORMS OF CONSIDERATION.

 

(2)           LIMITATIONS ON FORMS OF CONSIDERATION.  NOTWITHSTANDING THE
FOREGOING, AN OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES TO THE EXTENT SUCH TENDER OR ATTESTATION
WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW, REGULATION OR
AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK.  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE, AN OPTION MAY NOT BE EXERCISED BY TENDER

 

7

--------------------------------------------------------------------------------


 

TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES UNLESS SUCH SHARES
EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR MORE THAN SIX (6) MONTHS (AND NOT
USED FOR ANOTHER OPTION EXERCISE BY ATTESTATION DURING SUCH PERIOD) OR WERE NOT
ACQUIRED, DIRECTLY OR INDIRECTLY, FROM THE COMPANY.  THE COMPANY RESERVES, AT
ANY AND ALL TIMES, THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO
ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY PROGRAM OR PROCEDURES FOR THE
EXERCISE OF OPTIONS BY MEANS OF A CASHLESS EXERCISE, INCLUDING WITH RESPECT TO
ONE OR MORE PARTICIPANTS SPECIFIED BY THE COMPANY NOTWITHSTANDING THAT SUCH
PROGRAM OR PROCEDURES MAY BE AVAILABLE TO OTHER PARTICIPANTS.

 


(IV)          OPTION EXERCISABILITY.  SUBJECT TO EARLIER TERMINATION OF THE
OPTION AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE PROVIDED IN THE AWARD
AGREEMENT, AN OPTION SHALL BE EXERCISABLE AFTER A PARTICIPANT’S TERMINATION OF
SERVICE ONLY DURING THE APPLICABLE TIME PERIOD DETERMINED IN ACCORDANCE WITH
THIS SECTION AND THEREAFTER SHALL TERMINATE:


 

(1)           DISABILITY.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF
THE DISABILITY OF THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE) AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS AFTER
THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO
LATER THAN THE DATE OF EXPIRATION OF THE OPTION’S TERM AS SET FORTH IN THE AWARD
AGREEMENT EVIDENCING SUCH OPTION (THE “OPTION EXPIRATION DATE”).

 

(2)           DEATH.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF THE
DEATH OF THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE
ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY
THE PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO
EXERCISE THE OPTION BY REASON OF THE PARTICIPANT’S DEATH AT ANY TIME PRIOR TO
THE EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE. 
THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED ON ACCOUNT OF DEATH
IF THE PARTICIPANT DIES WITHIN THREE (3) MONTHS AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE.

 

(3)           OTHER TERMINATION OF SERVICE.  IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON, EXCEPT DISABILITY, DEATH OR A TERMINATION FOR CAUSE,
THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE BY THE PARTICIPANT ON THE
DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE
PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF THREE (3) MONTHS AFTER THE
DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER
THAN THE OPTION EXPIRATION DATE.

 

(4)           EXTENSION IF EXERCISE PREVENTED BY LAW.  NOTWITHSTANDING THE
FOREGOING, IF THE EXERCISE OF AN OPTION WITHIN THE APPLICABLE TIME PERIODS SET
FORTH ABOVE IS PREVENTED BY THE PROVISIONS OF SECTION 8 BELOW, THE OPTION SHALL
REMAIN EXERCISABLE UNTIL THREE (3) MONTHS (OR SUCH LONGER PERIOD OF TIME AS
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION) AFTER THE DATE THE PARTICIPANT
IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN ANY EVENT NO
LATER THAN THE OPTION EXPIRATION DATE.

 

(5)           EXTENSION IF PARTICIPANT SUBJECT TO SECTION 16(B). 
NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE TIME PERIODS SET
FORTH ABOVE OF SHARES ACQUIRED UPON

 

8

--------------------------------------------------------------------------------


 

THE EXERCISE OF THE OPTION WOULD SUBJECT THE PARTICIPANT TO SUIT UNDER
SECTION 16(B) OF THE EXCHANGE ACT, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THE
EARLIEST TO OCCUR OF (I) THE TENTH (10TH) DAY FOLLOWING THE DATE ON WHICH A SALE
OF SUCH SHARES BY THE PARTICIPANT WOULD NO LONGER BE SUBJECT TO SUCH SUIT,
(II) THE ONE HUNDRED AND NINETIETH (190TH) DAY AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE, OR (III) THE OPTION EXPIRATION DATE.

 

(6)           FORFEITURE UPON TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF A PARTICIPANT’S SERVICE TERMINATES IN A TERMINATION
FOR CAUSE, ANY OPTIONS HELD BY THE PARTICIPANT AS OF THE DATE OF SUCH
TERMINATION, WHETHER OR NOT VESTED, SHALL BE CANCELED AND THE PARTICIPANT SHALL
HAVE NO FURTHER INTEREST IN SUCH OPTIONS.

 


(B)           STOCK APPRECIATION RIGHTS.  THE COMMITTEE IS HEREBY AUTHORIZED TO
GRANT SARS TO PARTICIPANTS SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE
AWARD AGREEMENT; PROVIDED THAT A SAR MAY NOT BE GRANTED IN TANDEM WITH ANY
OPTION.


 


(I)            TERMS OF SAR.  SUBJECT TO THE TERMS OF THE PLAN AND ANY
APPLICABLE AWARD AGREEMENT, THE GRANT PRICE, TERM, METHODS OF EXERCISE, DATES OF
EXERCISE, METHODS OF SETTLEMENT AND ANY OTHER TERMS AND CONDITIONS OF ANY SAR
SHALL BE AS DETERMINED BY THE COMMITTEE; PROVIDED THAT NO SAR SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS AFTER THE EFFECTIVE DATE OF
THE GRANT OF THE SAR.  THE COMMITTEE MAY IMPOSE SUCH CONDITIONS OR RESTRICTIONS
ON THE EXERCISE OF ANY SAR AS IT MAY DEEM APPROPRIATE.


 


(II)           EXERCISE OF SAR.  A SAR GRANTED UNDER THE PLAN CONFERS ON THE
HOLDER A RIGHT TO RECEIVE UPON EXERCISE THEREOF THE EXCESS OF (I) THE FAIR
MARKET VALUE OF ONE SHARE ON THE DATE OF EXERCISE OVER (II) THE GRANT PRICE OF
THE SAR AS SPECIFIED BY THE COMMITTEE, WHICH PRICE SHALL NOT BE LESS THAN 100%
OF THE FAIR MARKET VALUE OF ONE SHARE ON THE DATE OF GRANT OF THE SAR.  PAYMENT
OF SUCH AMOUNT SHALL BE MADE IN CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION
THEREOF AS DETERMINED BY THE COMMITTEE.  UNLESS OTHERWISE PROVIDED IN THE AWARD
AGREEMENT EVIDENCING SUCH SAR, PAYMENT SHALL BE MADE IN A LUMP SUM AS SOON AS
PRACTICABLE FOLLOWING THE DATE OF EXERCISE OF THE SAR.  THE AWARD AGREEMENT
EVIDENCING ANY SAR MAY PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR IN
INSTALLMENTS.  WHEN PAYMENT IS TO BE MADE IN SHARES, THE NUMBER OF SHARES TO BE
ISSUED SHALL BE DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE OF A SHARE ON
THE DATE OF EXERCISE OF THE SAR.


 


(III)          EFFECT OF TERMINATION OF SERVICE.  SUBJECT TO EARLIER TERMINATION
OF THE SAR AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE PROVIDED IN THE
AWARD AGREEMENT, A SAR SHALL BE EXERCISABLE AFTER A PARTICIPANT’S TERMINATION OF
SERVICE ONLY DURING THE APPLICABLE TIME PERIOD DETERMINED IN ACCORDANCE WITH
SECTION 6(A) (TREATING THE SAR AS IF IT WERE AN OPTION) AND THEREAFTER SHALL
TERMINATE.


 


(IV)          FORFEITURE UPON TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF A PARTICIPANT’S SERVICE TERMINATES IN A TERMINATION
FOR CAUSE, ANY SARS HELD BY THE PARTICIPANT AS OF THE DATE OF SUCH TERMINATION,
WHETHER OR NOT VESTED, SHALL BE CANCELED AND THE PARTICIPANT SHALL HAVE NO
FURTHER INTEREST IN SUCH SARS.


 


9

--------------------------------------------------------------------------------



 


(C)           RESTRICTED STOCK.  THE COMMITTEE IS HEREBY AUTHORIZED TO GRANT
AWARDS OF RESTRICTED STOCK TO PARTICIPANTS WITH THE FOLLOWING TERMS AND
CONDITIONS AND WITH SUCH ADDITIONAL TERMS AND CONDITIONS NOT INCONSISTENT WITH
THE PROVISIONS OF THE PLAN AS THE COMMITTEE SHALL DETERMINE:


 


(I)            RESTRICTIONS.  SHARES OF RESTRICTED STOCK SHALL BE SUBJECT TO
SUCH RESTRICTIONS AS THE COMMITTEE MAY IMPOSE (INCLUDING, WITHOUT LIMITATION,
ANY LIMITATION ON THE RIGHT TO VOTE A SHARE OF RESTRICTED STOCK OR THE RIGHT TO
RECEIVE ANY DIVIDEND OR OTHER RIGHT OR PROPERTY WITH RESPECT THERETO), WHICH
RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT SUCH TIME OR TIMES, IN
SUCH INSTALLMENTS OR OTHERWISE AS THE COMMITTEE MAY DEEM APPROPRIATE.


 


(II)           STOCK CERTIFICATES.  ANY RESTRICTED STOCK GRANTED UNDER THE PLAN
SHALL BE EVIDENCED BY ISSUANCE OF A STOCK CERTIFICATE OR CERTIFICATES, WHICH
CERTIFICATE OR CERTIFICATES SHALL BE HELD BY THE COMPANY.  SUCH CERTIFICATE OR
CERTIFICATES SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND SHALL BEAR
AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS AND RESTRICTIONS
APPLICABLE TO SUCH RESTRICTED STOCK.


 


(III)          FORFEITURE; DELIVERY OF SHARES.  EXCEPT AS OTHERWISE DETERMINED
BY THE COMMITTEE, UPON TERMINATION OF SERVICE (AS DETERMINED UNDER CRITERIA
ESTABLISHED BY THE COMMITTEE) DURING THE APPLICABLE RESTRICTION PERIOD, ALL
SHARES OF RESTRICTED STOCK AT SUCH TIME SUBJECT TO RESTRICTION SHALL BE
FORFEITED AND REACQUIRED BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE
MAY, WHEN IT FINDS THAT A WAIVER WOULD BE IN THE BEST INTEREST OF THE COMPANY,
WAIVE IN WHOLE OR IN PART ANY OR ALL REMAINING RESTRICTIONS WITH RESPECT TO
SHARES OF RESTRICTED STOCK.  ANY SHARE REPRESENTING RESTRICTED STOCK THAT IS NO
LONGER SUBJECT TO RESTRICTIONS SHALL BE DELIVERED TO THE HOLDER THEREOF PROMPTLY
AFTER THE APPLICABLE RESTRICTIONS LAPSE OR ARE WAIVED.


 


(IV)          FORFEITURE UPON TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF A PARTICIPANT’S SERVICE TERMINATES IN A TERMINATION
FOR CAUSE, ANY SHARES OF RESTRICTED STOCK HELD BY THE PARTICIPANT AS OF THE DATE
OF SUCH TERMINATION, TO THE EXTENT NOT VESTED, SHALL BE CANCELED AND THE
PARTICIPANT SHALL HAVE NO FURTHER INTEREST IN SUCH SHARES OF RESTRICTED STOCK.


 


(D)           DIVIDEND EQUIVALENTS.  THE COMMITTEE HEREBY IS AUTHORIZED TO GRANT
TO PARTICIPANTS DIVIDEND EQUIVALENTS UNDER WHICH SUCH PARTICIPANTS SHALL BE
ENTITLED TO RECEIVE PAYMENTS (IN CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR
OTHER PROPERTY AS DETERMINED IN THE DISCRETION OF THE COMMITTEE) IN AN AMOUNT
EQUAL TO THE CASH DIVIDENDS PAID BY THE COMPANY ON ONE SHARE FOR EACH SHARE
REPRESENTED BY AN AWARD HELD BY SUCH PARTICIPANT.  SUBJECT TO THE TERMS OF THE
PLAN AND ANY APPLICABLE AWARD AGREEMENT, SUCH DIVIDEND EQUIVALENTS MAY HAVE SUCH
TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE.


 


(I)            GRANT OF DIVIDEND EQUIVALENTS.  PAYMENT OF DIVIDEND EQUIVALENTS
SHALL BE MADE ONLY WITH RESPECT TO AWARDS UPON WHICH THE DIVIDEND EQUIVALENT HAS
BEEN GRANTED, SHALL BE MADE ONLY THROUGH THE DATE ON WHICH SHARES ARE VESTED
(WITH RESPECT TO RESTRICTED SHARES) OR ARE ISSUED (WITH RESPECT TO OPTIONS AND
SARS), AND SHALL BE PAID ONLY IF THE PARTICIPANT IS IN SERVICE ON THE DATE THE
DIVIDEND IS DECLARED.


 


10

--------------------------------------------------------------------------------



 


(II)           TIME OF PAYMENT.  PAYMENT OF DIVIDEND EQUIVALENTS SHALL BE MADE
IN ONE LUMP SUM WITHIN A REASONABLE PERIOD OF TIME AFTER THE CASH DIVIDEND HAS
BEEN DECLARED BY THE COMPANY, BUT NOT LATER THAN MARCH 15TH OF THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THE DIVIDEND IS PAID.


 


(E)           GENERAL.


 


(I)            NO CASH CONSIDERATION FOR AWARDS.  AWARDS SHALL BE GRANTED FOR NO
CASH CONSIDERATION OR FOR SUCH MINIMAL CASH CONSIDERATION AS MAY BE REQUIRED BY
APPLICABLE LAW.


 


(II)           AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER.  AWARDS MAY, IN THE
DISCRETION OF THE COMMITTEE, BE GRANTED EITHER ALONE OR IN ADDITION TO, OR IN
SUBSTITUTION FOR ANY OTHER AWARD OR ANY AWARD GRANTED UNDER ANY PLAN OF THE
COMPANY OR ANY AFFILIATE OTHER THAN THE PLAN.  AWARDS GRANTED IN ADDITION TO
OTHER AWARDS OR IN ADDITION TO AWARDS GRANTED UNDER ANY SUCH OTHER PLAN OF THE
COMPANY OR ANY AFFILIATE MAY BE GRANTED EITHER AT THE SAME TIME AS OR AT A
DIFFERENT TIME FROM THE GRANT OF SUCH OTHER AWARDS OR AWARDS.


 


(III)          LIMITS ON TRANSFER OF AWARDS.  NO AWARD AND NO RIGHT UNDER ANY
SUCH AWARD SHALL BE TRANSFERABLE BY A PARTICIPANT OTHERWISE THAN BY WILL OR BY
THE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED, HOWEVER, THAT, IF SO DETERMINED
BY THE COMMITTEE, A PARTICIPANT MAY, IN THE MANNER ESTABLISHED BY THE COMMITTEE,
DESIGNATE A BENEFICIARY OR BENEFICIARIES TO EXERCISE THE RIGHTS OF THE
PARTICIPANT AND RECEIVE ANY PROPERTY DISTRIBUTABLE WITH RESPECT TO ANY AWARD
UPON THE DEATH OF THE PARTICIPANT.  EACH AWARD OR RIGHT UNDER ANY AWARD SHALL BE
EXERCISABLE DURING THE PARTICIPANT’S LIFETIME ONLY BY THE PARTICIPANT OR, IF
PERMISSIBLE UNDER APPLICABLE LAW, BY THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE.  NO AWARD OR RIGHT UNDER ANY SUCH AWARD MAY BE PLEDGED,
ALIENATED, ATTACHED OR OTHERWISE ENCUMBERED, AND ANY PURPORTED PLEDGE,
ALIENATION, ATTACHMENT OR ENCUMBRANCE THEREOF SHALL BE VOID AND UNENFORCEABLE
AGAINST THE COMPANY OR ANY AFFILIATE.


 

Section 7.              Compliance with Securities Laws.


 


                THE GRANT OF AWARDS AND THE ISSUANCE OF SHARES PURSUANT TO ANY
AWARD SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF
FEDERAL, STATE AND FOREIGN LAW WITH RESPECT TO SUCH SECURITIES AND THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE SHARES THEN
MAY BE LISTED.  IN ADDITION, NO AWARD MAY BE EXERCISED OR SHARES ISSUED PURSUANT
TO AN AWARD UNLESS (A) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT SHALL
AT THE TIME OF SUCH EXERCISE OR ISSUANCE BE IN EFFECT WITH RESPECT TO THE SHARES
ISSUABLE PURSUANT TO THE AWARD OR (B) IN THE OPINION OF LEGAL COUNSEL TO THE
COMPANY, THE SHARES ISSUABLE PURSUANT TO THE AWARD MAY BE ISSUED IN ACCORDANCE
WITH THE TERMS OF AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.  THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY REGULATORY
BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL
COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER
SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR
SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN
OBTAINED.  AS A CONDITION TO ISSUANCE OF ANY SHARES, THE COMPANY MAY REQUIRE THE
PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE,
TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY
REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY THE
COMPANY.


 


11

--------------------------------------------------------------------------------



 

Section 8.              Amendment and Termination; Adjustments.


 


(A)           AMENDMENTS TO THE PLAN.  THE BOARD MAY AMEND OR TERMINATE THE PLAN
AT ANY TIME, PROVIDED THAT NO SUCH AMENDMENT SHALL BE MADE WITHOUT STOCKHOLDER
APPROVAL IF SUCH APPROVAL IS REQUIRED UNDER APPLICABLE LAW, REGULATION, OR STOCK
EXCHANGE RULE, OR IF SUCH AMENDMENT WOULD (I) DECREASE THE GRANT OR EXERCISE
PRICE OF ANY OPTION OR SAR TO LESS THAN THE FAIR MARKET VALUE ON THE DATE OF
GRANT (EXCEPT AS CONTEMPLATED BY SECTION 4(C)), OR (II) INCREASE THE TOTAL
NUMBER OF SHARES THAT MAY BE DISTRIBUTED UNDER THE PLAN.  EXCEPT AS SET FORTH IN
ANY AWARD AGREEMENT OR AS NECESSARY TO COMPLY WITH APPLICABLE LAW OR TO AVOID
ADVERSE TAX CONSEQUENCES TO SOME OR ALL PLAN PARTICIPANTS, NO AMENDMENT OR
TERMINATION OF THE PLAN MAY MATERIALLY AND ADVERSELY AFFECT ANY OUTSTANDING
AWARD UNDER THE PLAN WITHOUT THE AWARD RECIPIENT’S CONSENT.


 


(B)           AMENDMENTS TO AWARDS.  THE COMMITTEE MAY WAIVE ANY CONDITIONS OF
OR RIGHTS OF THE COMPANY UNDER ANY OUTSTANDING AWARD, PROSPECTIVELY OR
RETROACTIVELY.  THE COMMITTEE MAY NOT AMEND, ALTER, SUSPEND, DISCONTINUE OR
TERMINATE ANY OUTSTANDING AWARD, PROSPECTIVELY OR RETROACTIVELY, WITHOUT THE
CONSENT OF THE PARTICIPANT OR HOLDER OR BENEFICIARY THEREOF, EXCEPT AS OTHERWISE
HEREIN PROVIDED.


 


(C)           CORRECTION OF DEFECTS, OMISSIONS AND INCONSISTENCIES.  THE
COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE EXTENT IT SHALL
DEEM DESIRABLE.


 

Section 9.              Income Tax Withholding.


 


                IN ORDER TO COMPLY WITH ALL APPLICABLE FEDERAL OR STATE INCOME
TAX LAWS OR REGULATIONS, THE COMPANY MAY TAKE SUCH ACTION AS IT DEEMS
APPROPRIATE TO ENSURE THAT ALL APPLICABLE FEDERAL OR STATE PAYROLL, WITHHOLDING,
INCOME OR OTHER TAXES, WHICH ARE THE SOLE AND ABSOLUTE RESPONSIBILITY OF A
PARTICIPANT, ARE WITHHELD OR COLLECTED FROM SUCH PARTICIPANT.  IN ORDER TO
ASSIST A PARTICIPANT IN PAYING ALL OR A PORTION OF THE FEDERAL AND STATE TAXES
TO BE WITHHELD OR COLLECTED UPON EXERCISE OR RECEIPT OF (OR THE LAPSE OF
RESTRICTIONS RELATING TO) AN AWARD, THE COMMITTEE, IN ITS DISCRETION AND SUBJECT
TO SUCH ADDITIONAL TERMS AND CONDITIONS AS IT MAY ADOPT, MAY PERMIT THE
PARTICIPANT TO SATISFY SUCH TAX OBLIGATION BY (A) ELECTING TO HAVE THE COMPANY
WITHHOLD A PORTION OF THE SHARES OTHERWISE TO BE DELIVERED UPON EXERCISE OR
RECEIPT OF (OR THE LAPSE OF RESTRICTIONS RELATING TO) SUCH AWARD WITH A FAIR
MARKET VALUE EQUAL TO THE AMOUNT OF SUCH TAXES OR (B) DELIVERING TO THE COMPANY
SHARES OTHER THAN SHARES ISSUABLE UPON EXERCISE OR RECEIPT OF (OR THE LAPSE OF
RESTRICTIONS RELATING TO) SUCH AWARD WITH A FAIR MARKET VALUE EQUAL TO THE
AMOUNT OF SUCH TAXES.  THE ELECTION, IF ANY, MUST BE MADE ON OR BEFORE THE DATE
THAT THE AMOUNT OF TAX TO BE WITHHELD IS DETERMINED.


 

Section 10.            General Provisions.


 


(A)           NO RIGHTS TO AWARDS. NO ELIGIBLE PERSON, PARTICIPANT OR OTHER
PERSON SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN, AND THERE IS
NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF ELIGIBLE PERSONS, PARTICIPANTS OR
HOLDERS OR BENEFICIARIES OF AWARDS UNDER THE PLAN. THE TERMS AND CONDITIONS OF
AWARDS NEED NOT BE THE SAME WITH RESPECT TO ANY PARTICIPANT OR WITH RESPECT TO
DIFFERENT PARTICIPANTS.


 


12

--------------------------------------------------------------------------------



 


(B)           AWARD AGREEMENTS. NO PARTICIPANT WILL HAVE RIGHTS UNDER AN AWARD
GRANTED TO SUCH PARTICIPANT UNLESS AND UNTIL AN AWARD AGREEMENT SHALL HAVE BEEN
DULY EXECUTED ON BEHALF OF THE COMPANY.


 


(C)           DEFERRAL OF AWARDS.  SOLELY TO THE EXTENT PERMITTED BY THE
COMMITTEE IN THE AWARD AGREEMENT AND SOLELY TO THE EXTENT PERMITTED BY CODE
SECTION 409A AND THE FINAL REGULATIONS AND OTHER GUIDANCE ISSUED THEREUNDER
(INCLUDING PRESERVING THE EXCEPTIONS FROM CODE SECTION 409A FOR OPTIONS AND
SARS), A PARTICIPANT MAY BE PERMITTED TO ELECT TO DEFER THE RECEIPT OF OPTIONS,
SARS AND SHARES OF RESTRICTED STOCK PURSUANT TO PROCEDURES ESTABLISHED BY THE
COMMITTEE.


 


(D)           NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. NOTHING CONTAINED IN
THE PLAN SHALL PREVENT THE COMPANY OR ANY AFFILIATE FROM ADOPTING OR CONTINUING
IN EFFECT OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, AND SUCH ARRANGEMENTS
MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


 


(E)           NO RIGHT TO EMPLOYMENT. THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY OR ANY AFFILIATE, NOR WILL IT AFFECT IN ANY WAY THE RIGHT OF THE COMPANY
OR AN AFFILIATE TO TERMINATE SUCH EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
IN ADDITION, THE COMPANY OR AN AFFILIATE MAY AT ANY TIME DISMISS A PARTICIPANT
FROM EMPLOYMENT FREE FROM ANY LIABILITY OR ANY CLAIM UNDER THE PLAN, UNLESS
OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN ANY AWARD AGREEMENT.


 


(F)            GOVERNING LAW. THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN
OR ANY AWARD, AND ANY RULES AND REGULATIONS RELATING TO THE PLAN OR ANY AWARD,
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.


 


(G)           SEVERABILITY. IF ANY PROVISION OF THE PLAN OR ANY AWARD IS OR
BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION
OR WOULD DISQUALIFY THE PLAN OR ANY AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE
COMMITTEE, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO CONFORM TO
APPLICABLE LAWS, OR IF IT CANNOT BE SO CONSTRUED OR DEEMED AMENDED WITHOUT, IN
THE DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE PURPOSE OR INTENT OF
THE PLAN OR THE AWARD, SUCH PROVISION SHALL BE STRICKEN AS TO SUCH JURISDICTION
OR AWARD, AND THE REMAINDER OF THE PLAN OR ANY SUCH AWARD SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


(H)           NO TRUST OR FUND CREATED. NEITHER THE PLAN NOR ANY AWARD SHALL
CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY AFFILIATE AND A PARTICIPANT OR
ANY OTHER PERSON. TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO RECEIVE
PAYMENTS FROM THE COMPANY OR ANY AFFILIATE PURSUANT TO AN AWARD, SUCH RIGHT
SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR OF THE
COMPANY OR ANY AFFILIATE.


 


(I)            NO FRACTIONAL SHARES. NO FRACTIONAL SHARES SHALL BE ISSUED OR
DELIVERED PURSUANT TO THE PLAN OR ANY AWARD, AND THE COMMITTEE SHALL DETERMINE
WHETHER CASH SHALL BE PAID IN LIEU OF ANY FRACTIONAL SHARES OR WHETHER SUCH
FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL BE CANCELED, TERMINATED OR
OTHERWISE ELIMINATED.


 


13

--------------------------------------------------------------------------------



 


(J)            HEADINGS. HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THE PLAN SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE. SUCH HEADINGS SHALL
NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION OR
INTERPRETATION OF THE PLAN OR ANY PROVISION THEREOF.


 

Section 11.            Effective Date of the Plan.


 

The Plan shall be effective as of the Effective Date, subject to approval by the
stockholders of the Company within one year thereafter.

 

Section 12.            Term of the Plan.


 

Unless the Plan shall have been discontinued or terminated as provided in
Section 9(a), the Plan shall terminate on the tenth anniversary of the Effective
Date.  No Award shall be granted after the termination of the Plan.  However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond the termination of
the Plan, and the authority of the Committee provided for hereunder with respect
to the Plan and any Awards, and the authority of the Board to amend the Plan,
shall extend beyond the termination of the Plan.

 

Section 13.            Code Section 409A.


 

This Plan is intended to comply with Code Section 409A, including the exceptions
available under Code Section 409A, and will be interpreted in a manner
consistent with Code Section 409A.  To the extent that the Board determines that
a Participant would be subject to the additional 20% tax imposed pursuant to
Code Section 409A as a result of any provision of any Award, such provision
shall be deemed amended to the minimum extent necessary to eliminate or minimize
such additional tax.  The Board shall determine the nature and scope of such
amendment in its discretion.

 

14

--------------------------------------------------------------------------------